Electronically Filed
                                                               Supreme Court
                                                               SCWC-29347
                                                               26-JUL-2011
                                                               08:03 AM
                              NO. SCWC-29347



              IN THE SUPREME COURT OF THE STATE OF HAWAI'I



           STATE OF HAWAI'I, Respondent/Plaintiff-Appellee, 


                                     vs.


           WANDA RURIKO MITA, Petitioner/Defendant-Appellant.




          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

     (ICA NO. 29347; HPD CRIMINAL NO. 164978DL (1P108009607))


           ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI

                 (By: Recktenwald, C.J., for the court1

                                                       )


             Petitioner/Defendant-Appellant Wanda Ruriko Mita’s


application for writ of certiorari filed on June 23, 2011, is


hereby rejected.


             DATED:   Honolulu, Hawai'i, July 26, 2011.

Gary Y. Okuda (Leu & Okuda)            FOR THE COURT:
on the application for
petitioner/defendant-                  /s/ Mark E. Recktenwald
appellant.

                                       Chief Justice





      1

        Considered by: Recktenwald, C.J., Nakayama, Acoba, and Duffy, JJ. and

Circuit Judge Castagnetti, in place of McKenna, J., recused.